DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation receiving, from the BS, a RRC message indicating a time gap between any two adjacent 3DOCKET No.: SAMS11-59185APPLICATION No.: 17/250,605PATENTtransport blocks of the multiple transport blocks  does not supported by the specification as original filed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31,33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Regarding claim 16, the correlation between the recitation “radio resource control (RRC) message including configuration information for multiple transport blocks” and the recitation “downlink control information (DCI) including schedule information for the multiple blocks” in rest of the claim is unclear. Same rejection is applied to claims 25 and 33.
       Regarding claim 23, the correlation between the recitation “RRC message” and “DCI” in claim 16 and the recitation “SIB”, “MPDCCH” and “PDSC” in claim 23 is unclear. Same rejection applied to claim 30.
       Regarding claim 24, the correlation between the recitation “RRC message” and “DCI” in claim 16 and the recitation “NRS” in claim 24 is unclear. Same rejection applied to claim 31.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16,21,25,33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al (U.S.Pub. # 2018/0302128) in view of Ko et al (U.S.Pub. # 2016/0021651).
    Regarding claims 16, 33, Akkarakaran et al disclose a method performed by a user equipment (UE) (115-b of fig. 3) in a wireless communication system, the method comprising: receiving, from a base station (BS) (105-b of fig. 3), a radio resource control (RRC) message including configuration information for multiple transport blocks (para. 0062 discloses the RRC signaling include information regarding number of transport blocks); receiving, from the BS, the multiple transport blocks based on the scheduling information included in the DCI (para. 0064 discloses the UE receives downlink resources (multiple transport blocks) from BS in DCI); and transmitting, to the BS, a feedback message including feedback information corresponding to the multiple transport blocks or one transport block based on the DCI (para. 0065). Akkarakaran et al do not specifically disclose receiving, from the BS, downlink control information (DCI) including scheduling information for the multiple transport blocks. Ko et al disclose receiving, from the BS, downlink control information (DCI) including scheduling information for the multiple transport blocks (see S1640 of fig. 16, para. 0211). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Ko et al in the system of Akkarakaran et al in order to provide control information that is capable of efficiently and correctly supporting uplink MIMO transmission. Same rejection is applied to claim 25 since the claim 25 recites the method performed by the base station.
       Regarding claims 21, Ko et al disclose wherein the multiple transport blocks are interleaved, and wherein any transport block of the interleaved multiple transport blocks is transmitted in a predetermined number of consecutive subframes, followed by other transport blocks (see figs. 2,4). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Ko et al in the system of Akkarakaran et al in order to provide control information that is capable of efficiently and correctly supporting uplink MIMO transmission. 

Allowable Subject Matter
Claims 17,18,20,22-24,26,27,29-31,34,35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416